                                                                        Case 4:19-cv-01424-YGR Document 112 Filed 03/27/20 Page 1 of 5



                                                              1    TIMOTHY J. CARLSTEDT (STATE BAR NO. 168855)
                                                                   HUNTON ANDREWS KURTH LLP
                                                              2    50 California Street, Suite 1700
                                                                   San Francisco, California 94111
                                                              3    Telephone: 415 • 975 • 3700
                                                                   Facsimile: 415 • 975 • 3701
                                                              4
                                                              5    EDWARD T. COLBERT (STATE BAR NO. DC-206425)
                                                                   WILLIAM M. MERONE (State Bar No. DC-458104)
                                                              6    HUNTON ANDREWS KURTH LLP
                                                                   2200 Pennsylvania Avenue, N.W.
                                                              7    Washington, D.C. 20037
                                                                   Tel.: (202) 955-1500
                                                              8    Fax: (202) 778-2201
                                                              9
                                                                   Counsel for Plaintiff,
                                                              10   Constellation Brands U.S. Operations, Inc.

                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                                                                UNITED STATES DISTRICT COURT
                                                              12                              NORTHERN DISTRICT OF CALIFORNIA
                                                              13   THE VINEYARD HOUSE, LLC,
                                                                   a California limited liability company,
                                                              14
                                                              15                  Plaintiff and Counterclaim-         CASE NO.: 4:19-cv-01424-YGR
                                                                                  Defendant,                          (Consolidated)
                                                              16
                                                                          v.                                          STIPULATION REGARDING PRETRIAL
                                                              17                                                      DEADLINES
                                                                   CONSTELLATION BRANDS U.S.
                                                              18   OPERATIONS, INC.,
                                                              19   a New York corporation,

                                                              20                  Defendant and Counterclaim-
                                                                                  Plaintiff.
                                                              21
                                                              22
                                                                          Pursuant to the March 24, 2020 teleconference with Your Honor and Fed. R. Civ. Pro. 16(b),
                                                              23
                                                                   Plaintiff and Counterclaim Defendant The Vineyard House, LLC (TVH) and Defendant and
                                                              24
                                                                   Counterclaim Plaintiff Constellation Brands U.S. Operations, Inc. (“Constellation”), hereby jointly
                                                              25   submit the following stipulation concerning scheduling of pretrial deadlines in this matter.
                                                              26          The Parties have met and conferred and have agreed on the following deadlines, taking into
                                                              27   account an August 31 trial date. Below is a proposed schedule of pretrial and trial dates that would

                                                              28
                                                                                                                     1
                                                                                      STIPULATION REGARDING PRETRIAL DEADLINES
                                                                        Case 4:19-cv-01424-YGR Document 112 Filed 03/27/20 Page 2 of 5



                                                              1    permit orderly completion of depositions and pretrial filings, while taking into account the delays
                                                                   anticipated due to Covid-19:
                                                              2
                                                                                                    Event                                         Proposed Deadline
                                                              3         Serve Opening Expert Reports                                                    July 17
                                                                        Serve Rebuttal Expert Reports                                                   July 24
                                                              4         Close of Depositions                                                           August 7
                                                              5         Exchange Exhibits Lists                                                       August 10
                                                                        Exchange Objections to Exhibits and/or Witness Lists                          August 14
                                                              6                                                                                  10 pm night before use
                                                                        Demonstrative exhibits to be exchanged
                                                                                                                                                        at trial
                                                              7         Deposition Designations                                                       August 10
                                                              8         Objections to Designations/Counter Designations                               August 14
                                                                        Objections to Counter Designations                                            August 17
                                                              9         Lodge Trial Binders with Court                                                August 17
                                                                        File Proposed Findings of Fact & Conclusions of Law                           August 24
                                                              10        File Stipulated Facts                                                         August 24
                                                              11        File Witness Lists                                                              July 24
Hunton Andrews Kurth LLP




                                                                        File Exhibit Lists                                                            August 17
                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12        File Expert Reports                                                           August 17
                                                                        Joint Pretrial Statement                                                        NONE
                                                              13        Motions in limine & Daubert Motions                                           August 14
                                                              14        Oppositions to Motions in limine & Daubert Motions                            August 21
                                                                        No replies to Motions in limine or Daubert Motions
                                                              15        Trial Commences                                                                August 31

                                                              16
                                                                          For the Court’s reference, the Parties provide the following explanations as to the Parties’
                                                              17
                                                                   reasoning for some of the dates:
                                                              18          The Parties wish to delay depositions until at least July to avoid unnecessary air travel during
                                                              19   the Covid-19 crisis. Therefore, the Parties have proposed an August 7 deadline for completion of both
                                                              20   fact and expert depositions.

                                                              21          As to the deadline for filing Witness Lists, the Court previously requested that deadline be set
                                                                   to April 10. That was taking into account a certain lead-time before trial to plan for the length of trial.
                                                              22
                                                                   It also accounted for expert reports being served prior to that time. The Parties cannot anticipate all
                                                              23
                                                                   necessary expert witnesses until completion of fact depositions and cannot anticipate rebuttal experts
                                                              24   until receipt of opening expert disclosures. Therefore, the Parties have proposed July 24 as the
                                                              25   deadline for filing witness lists (the same date the parties will exchange rebuttal expert disclosures).
                                                              26   Should the Court wish the Parties to file witness lists on the original April 10 deadline, the Parties will

                                                              27   be happy to comply, subject to supplementation later.

                                                              28
                                                                                                                       2
                                                                                       STIPULATION REGARDING PRETRIAL DEADLINES
                                                                        Case 4:19-cv-01424-YGR Document 112 Filed 03/27/20 Page 3 of 5



                                                              1           Pursuant to the Court’s February 25, 2020 Order (Dkt. No. 97), the Parties filed a joint
                                                                   statement of the claims and defenses to be raised at trial (Dkt. No. 98), and further each party will be
                                                              2
                                                                   submitting proposed findings of fact and conclusions of law as well as proposed stipulation of
                                                              3
                                                                   facts. These filings will generally cover the information that would be set forth in a Joint Pretrial
                                                              4    Statement. In an effort to avoid duplicative pretrial activities and streamline the Parties’ submissions
                                                              5    to the Court, the Parties have proposed that no Joint Pretrial Statement is necessary unless the Court
                                                              6    so requests.

                                                              7           The Parties have confirmed that all experts and party fact witnesses are available from August
                                                                   31 – September 4, and September 8-9 for trial. Two of Defendant’s experts are unavailable on
                                                              8
                                                                   September 8-9, but the Parties are willing to work together to present their testimony during the first
                                                              9
                                                                   week of trial. In addition, one of Plaintiff’s anticipated third party witnesses has not confirmed
                                                              10   availability, but the Parties will work together as to scheduling of that witness.
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                              13
                                                                   DATED: March 27, 2020
                                                              14
                                                                    On Behalf of The Vineyard House, LLC                   On Behalf of Constellation Brands U.S.
                                                              15                                                           Operations, Inc.
                                                              16    BUCHALTER,                                             HUNTON ANDREWS KURTH LLP
                                                              17    A Professional Corporation
                                                                                                                           By:__/s/ Timothy J. Carlstedt_____
                                                              18    By: /s/Jeffrey M. Judd__                               TIMOTHY J. CARLSTEDT
                                                                    JEFFREY M. JUDD                                        HUNTON ANDREWS KURTH LLP
                                                              19                                                           50 California Street, Suite 1700
                                                                    GLENN ZWANG                                            San Francisco, California 94111
                                                              20
                                                                    JEFFREY M. JUDD                                        Telephone: 415 • 975 • 3700
                                                              21    PETER BALES                                            Facsimile: 415 • 975 • 3701
                                                                    BUCHALTER, A PROFESSIONAL CORPORATION
                                                              22    55 Second Street, Suite 1700                           EDWARD T. COLBERT
                                                                    San Francisco, CA 94105                                WILLIAM M. MERONE
                                                              23    Telephone: 415.227.0900                                HUNTON ANDREWS KURTH LLP
                                                              24    Facsimile: 415.227.0770                                2200 Pennsylvania Avenue, N.W.
                                                                                                                           Washington, D.C. 20037
                                                              25                                                           Tel.: (202) 955-1500
                                                                                                                           Fax: (202) 778-2201
                                                              26
                                                              27
                                                              28
                                                                                                                       3
                                                                                       STIPULATION REGARDING PRETRIAL DEADLINES
                                                                      Case 4:19-cv-01424-YGR Document 112 Filed 03/27/20 Page 4 of 5



                                                              1    PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                              2    DATED:
                                                              3                                             Honorable Yvonne Gonzalez Rogers
                                                                                                            United States District Judge
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                              10
                                                              11
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                        4
                                                                                 STIPULATION REGARDING PRETRIAL DEADLINES
                                                                       Case 4:19-cv-01424-YGR Document 112 Filed 03/27/20 Page 5 of 5



                                                              1                                    CERTIFICATE OF SERVICE

                                                              2    The undersigned certifies that the foregoing STIPULATION REGARDING PRETRIAL
                                                              3    DEADLINES was filed and therefore served electronically via the CM/ECF system on March 27,
                                                                   2020 to the below counsel of record:
                                                              4
                                                                   Glenn Philip Zwang
                                                              5    Peter H. Bales F
                                                                   Jeffrey Judd
                                                              6    BUCHALTER
                                                              7    55 Second Street, Suite 1700
                                                                   San Francisco, CA 94105
                                                              8    Email: gzwang@buchalter.com
                                                                            pbales@buchalter.com
                                                              9             jjudd@buchalter.com
                                                              10
                                                                   Dated: March 27, 2020                    By: _/s/ Timothy J. Carlstedt_
                                                              11                                               Hunton Andrews Kurth LLP
Hunton Andrews Kurth LLP

                           San Francisco, California 94111
                           50 California Street, Suite 1700




                                                              12
                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                                5
                                                                                    STIPULATION REGARDING PRETRIAL DEADLINES
